EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in a telephonic interview with Attorney of Record Daniel M. Fitzgerald  on 10/12/2021.
The application has been amended as follows: 

Claim 1 Line before last: please delete “servers” after “functional signal line” and replace with “serves”
Claim 1 last line: please delete “servers” after “insulating layer” and replace with “serves” 

Claim 11 Line before last: please delete “servers” after “functional signal line” and replace with “serves”
Claim 11 last line: please delete “servers” after “insulating layer” and replace with “serves”

Allowable Subject Matter
Claims 1, 3-7 and 19-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Applicant arguments presented on the Remarks filed 9/27/2021 are persuasive.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Liliana Cerullo whose telephone number is (571)270-5882. The examiner can normally be reached 8AM to 3PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571-272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LILIANA CERULLO/Primary Examiner, Art Unit 2621